Citation Nr: 1734842	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  08-24 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a sinus disability, to include sinusitis and rhinitis.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to a compensable rating for dyshidrosis, both upper extremities, for the period prior to April 10, 2012, and in excess of 10 percent since April 10, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from June 1964 to May 1967 and from April 1970 to August 1987, including service in the Republic of Vietnam.  His decorations include the Army Commendation Medal, Army Achievement Medal with 1 Oak Leaf Cluster, Republic of Vietnam Gallantry Cross Unit Citation with Palm, Republic of Vietnam Campaign Medal, and Vietnam Service Medal with 3 Bronze Service Stars.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2004, September 2005, March 2008, and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has broadened the Veteran's claim for sinusitis as reflected on the title page to ensure consideration of all diagnoses of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The Board's adjudication of the claim for an increased rating for dyshidrosis was stayed in December 2016 pending the outcome of VA's appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016) to the United States Court of Appeal for the Federal Circuit (Federal Circuit).  In July 2017, the Federal Circuit issued an opinion that reversed the decision by the Court of Appeals for Veterans Claims.  Johnson v. Shulkin, No. 2016-2144 (Fed. Cir. Jul. 14, 2017).  Thus, the Veteran's claim is now ripe for adjudication.

In May 2017, the Board remanded the issues of entitlement to service connection for left knee, right knee, left wrist, sleep, left ankle, sinusitis, hemorrhoids, anemia, and right shoulder disabilities for further evidentiary development.  The Board notes that a July 2017 rating decision granted service connection for sleep apnea, hemorrhoids, anemia, left wrist strain, right knee arthritis, and left knee chondromalacia patellae and thus, represents a full grant of the benefits sought on appeal as to those issues.  Hence, these matters will not be addressed herein.  

The issue of entitlement to service connection for a sinus disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's left ankle disability was not incurred during active duty and is not otherwise related to military service; left ankle arthritis did not manifest to a compensable degree within one year of separation from service.

2.  The Veteran's right shoulder disability was not incurred during active duty and is not otherwise related to military service; right shoulder arthritis did not manifest to a compensable degree within one year of separation from service.

3.  Since July 7, 2009, the Veteran's dyshidrosis is shown to involve at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  Since July 7, 2009, the criteria for a 10 percent rating, but no higher, for dyshidrosis, both upper extremities, are met; a rating in excess of 10 percent is denied for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7813-7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a), such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.
Left Ankle Disability

The Veteran asserts that he had left ankle complaints on April 8, 1980 and his left ankle pain was documented in an August 1992 treatment record.  See April 2008 notice of disagreement.  The May 2016 VA examiner noted that the Veteran reported not having any problems with the left ankle and only having problems with his right ankle.  However, the Veteran has not withdrawn his claim for service connection for a left ankle disability, and this issue remains on appeal.

The evidence of a current left ankle disability is not in dispute, as the Veteran has been diagnosed with small joint effusion of the left ankle and mild degenerative spurring of the calcaneus.  See August 1992 VA treatment record.  Accordingly, the first element of service connection is established.  

Regarding the second element (in-service incurrence or aggravation of a disease or injury), service treatment records (STRs) are absent for any treatment, complaints or diagnosis of any left ankle condition.  In fact, the May 1967 separation exam report of medical history shows that he never had arthritis or rheumatism; bone, joint, or other deformity; lameness; or foot trouble.  A February 1970 enlistment exam report indicates that clinical evaluation of the feet and lower extremities was normal.  To the extent the Veteran asserts that he had left ankle complaints on April 8, 1980, the STRs show that he complained of right foot pain and stated that he injured his right foot running.  The Board affords more probative value to the contemporaneous report of right lower extremity issues than the Veteran's more recent assertions of a left foot problem during this period.  Further, a May 1987 separation exam report indicates that clinical evaluation of the feet and lower extremities were normal.

Notably, the earliest mention of the Veteran's left ankle in his treatment records was in reference to an injury in August 1992, which was approximately 5 years subsequent to service.  The August 1992 VA treatment record indicates that he twisted the left ankle one month prior and was diagnosed with left ankle sprain.  August 1992 x-rays show small joint effusion of the left ankle and mild degenerative spurring of the calcaneus.  Based on the lack of documentation of a left ankle injury or complaints in his service treatment records, and lack of report of any left ankle problems until 1992, 5 years after separation from service, the Board finds that the second element of service connection, in-service incurrence or aggravation of a disease or injury, is not met, and the claim fails on this basis alone.

Regarding nexus, there is conflicting evidence of record.  Dr. J.M.A. opined in May 2006 that the Veteran's "ankle condition" was related to service. Although she did not specify which ankle is impaired, her opinion was rendered in context of the Veteran's claim for service connection for a left ankle disability.  Therefore, it is presumed that she is referring to his left ankle.  She stated that the Veteran has been her patient since November 2004.  Further, she indicated that she reviewed his STRs and he had multiple visits for ankle and knee pain, with an x-ray report revealing degenerative spurring.  However, Dr. J.M.A. has mistaken the post-service August 1992 VA treatment records showing left ankle sprain, small joint effusion of the left ankle, and mild degenerative spurring of the calcaneus as service treatment records.  Therefore, as her opinion is based on an inaccurate factual premise, and is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).  

The May 2016 VA examiner noted that the Veteran reported not having problems with the left ankle and only having problems with his right ankle.  The examiner indicated that he does not have a left ankle disability and thus, did not offer an opinion on service connection for the left ankle.  

Pursuant to the May 2017 remand, an addendum VA medical opinion was obtained in June 2017.  The examiner opined that the Veteran's left ankle condition was less likely than not incurred in or caused by the claimed in-service injury.  She indicated that because no ankle complaints are found in active duty service treatment records, the earliest ankle problem found in the available records was clearly a documented acute injury occurring 5 years after separation, and the degenerative spurring reported on x-rays did not affect the ankle joint when noted in 1992, it is less likely than not that the Veteran's left ankle condition was incurred in military service.  Further, she noted that because x-rays of the bilateral ankle joints were normal in 2007, it is less likely than not that arthritis of the left ankle manifested within 1 year of discharge.  Great probative value is assigned to the examiner's opinion, because she thoroughly considered the Veteran's relevant medical history.  While the Veteran is competent to relate lay observable symptoms, such as ankle pain, he is not competent to establish causal relationship between his current ankle disability and service, as to do so requires some level of medical expertise.

Post-service treatment records do not reflect ongoing treatment or symptomatology of a left ankle condition since service.  Instead, the earliest treatment record documenting complaints of left ankle pain is dated August 1992, which is approximately 5 years after separation from service and well past the presumptive period for service connection.  Finally, there is no indication that arthritis manifested within the first post service year or during service to a sufficient degree to identify the disease entity, nor is there any competent and credible evidence of an in-service manifestation of left ankle disease to allow for service connection based on continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, mild degenerative spurring of the calcaneus did not manifest until 5 years after service.  Therefore, presumptive service connection and service connection based on continuity of symptomatology are not applicable to this Veteran's case.

Accordingly, the preponderance of the evidence is against the claim.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied.  

Right Shoulder Disability

The Veteran asserts that his current right shoulder disability is secondary to injuring his right shoulder falling off a helicopter in July 1977.  See April 2016 VA examination report.  

The evidence of a current right shoulder disability is not in dispute, as the Veteran has been diagnosed with degenerative joint disease of right shoulder, mild osteoarthritic changes in the acromioclavicular and glenohumeral joints, status post August 2007 right shoulder decompression, and status post January 2010 repair of rotator cuff tear in right shoulder.  Accordingly, the first element of service connection is established.  

Regarding the second element (in-service incurrence or aggravation of a disease or injury), the Board finds the Veteran's report of an in-service right shoulder injury lacks credibility.  STRs are absent for any treatment, complaints or diagnosis of any right shoulder condition.  The May 1967 separation exam report shows that he never had swollen or painful joints; arthritis or rheumatism; bone, joint, or other deformity; or painful or "trick" shoulder or elbow.  Further, a February 1970 enlistment exam report indicates that clinical evaluation of the upper extremities were normal.  An August 1977 STR does show that the Veteran complained of left knee pain and had a history of falling of aircraft 6-7 months prior, and he was diagnosed with chondromalacia patella.  However, no complaints or findings were noted regarding his right shoulder.  A May 1982 STR shows that he complained of runny nose, sore throat, chest pain, and shoulder and back pain for 3 days.  However, he was diagnosed with viral syndrome and no musculoskeletal condition in the right shoulder was noted.  Further, the May 1987 separation exam report indicates that clinical evaluation of the upper extremities were normal.  In addition, the May 1987 separation exam report shows that he never had swollen or painful joints; arthritis or rheumatism; bone, joint, or other deformity; or painful or "trick" shoulder or elbow.

Critically, the first mention of right shoulder pain in the Veteran's treatment records was in June 1994.  The June 1994 VA treatment record shows that he complained of right shoulder pain for 2 months.  The Board affords this more contemporaneous report of a post-service right shoulder problem of two months' duration more probative value than the Veteran's more recent assertions of in-service shoulder problems in conjunction with a claim for monetary benefits.  Thus, the Veteran's assertion of an in-service injury to the right shoulder lacks credibility.  Therefore, based on the lack of credible evidence of an in-service right shoulder injury, lack of noted right shoulder treatment in his service treatment records, and lack of report of any right shoulder problems until 1994, 7 years after separation from service, the second element of service connection is not met, and the claim fails on this basis alone.

Regarding nexus, there is no competent evidence of record to support the claim.  The May 2016 VA examiner stated that there was no proof, evidence, or documentation in the STRs of an ongoing/chronic shoulder condition in service.  However, the examiner's opinion is inadequate because he did not provide a sufficient rationale for his opinion, and he did not address mild osteoarthritic changes in the acromioclavicular and glenohumeral joints and the Veteran's right shoulder surgeries.  

The June 2017 examiner opined that the Veteran's right shoulder disability was less likely than not incurred in or caused by the claimed in-service injury.  The examiner indicated that the STRs and post-retirement records were reviewed, and the first mention of specific right shoulder pain was after retirement in June 1994.  She noted that although shoulder aches are mentioned in the STRs in May 1982, they are not specific to the right shoulder and the Veteran was having body aches at that time as a result of a febrile illness, and the shoulder aches apparently resolved with treatment of the flu-like condition they accompanied and shoulder pain was not mentioned again for over a decade after that episode.  She explained that body aches associated with acute systemic illness such as the Veteran experienced in May 1982 cannot be assumed to represent a chronic musculoskeletal problem unless other contemporaneous evidence supports that conclusion.  Further, she stated that degenerative changes noted on x-rays in 2006 and the surgery that followed could easily have resulted from the shoulder problems reported in the 1990s after discharge, which preceded the earliest documented degenerative disease of the right shoulder by over 10 years.  Moreover, she indicated that because March 1998 x-rays of the right shoulder did not show any degenerative disease, it is less likely than not that arthritis of the shoulder manifested within one year of discharge.  Great probative value is assigned to the examiner's opinion, because she thoroughly considered the Veteran's relevant medical history.  While the Veteran is competent to relate lay observable symptoms, such as right shoulder pain, he is not competent to establish a causal relationship between his current right shoulder disability and service, as to do so requires some level of medical expertise.
Post-service treatment records do not reflect ongoing treatment or symptomatology of a right shoulder condition since service.  Instead, the earliest treatment record documenting complaints of right shoulder pain is dated June 1994, which is approximately 7 years after separation from service and well past the presumptive period for service connection.  Finally, there is no indication that arthritis manifested within the first post service year or during service to a sufficient degree to identify the disease entity, nor is there any competent and credible evidence of an in-service manifestation of right shoulder disease to allow for service connection based on continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, supra.  Instead, degenerative joint disease of right shoulder did not manifest until more than 10 years after service.  Therefore, presumptive service connection and service connection based on continuity of symptomatology are not applicable to this Veteran's case.

Accordingly, the preponderance of the evidence is against the claim.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

Analysis

The Veteran asserts that his dyshidrosis affects at least 30 percent of his hands.  See April 2008 notice of disagreement.  

The Veteran's dyshidrosis of both upper extremities has been rated under Diagnostic Codes 7813-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 7813 provides that the disability is to be rated as disfigurement or scars of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801 through 7805; or as dermatitis or eczema under Diagnostic Code 7806, depending on the predominant disability.  38 C.F.R. § 4.118.

The Veteran's dyshidrosis has been rated as noncompensable for the period prior to April 10, 2012, and 10 percent since April 10, 2012 under Diagnostic Code 7806.  Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period, is rated as noncompensable.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The appeal period before the Board begins on December 14, 2003, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

The December 2003 VA examiner noted that there were only a few small papules on the fingers and some depigmented areas of prior healed lesions.  No lesions were seen on the forearms or upper arms.  The Veteran reported that he recurrent episodes of hand and distal arm dermatitis, worse in the summer months, for which he used over the counter cortisone cream as needed.  The August 2004 VA examiner noted that the Veteran applied fluocinonide ointment to the affected areas on the hands twice a day, and indicated that less than 1 percent of the exposed area/entire body was affected.  On June 2005, the Veteran was afforded another VA examination, during which he offered a similar reported history.  The examiner noted that Veteran applied betamethasone once per day, and indicated that he had mild pruritus of both hands without systemic symptoms, multiple small blister formations and dry, cracked skin along the thenar eminence of both palms affecting less than 5 percent of the exposed body area and less than 1 percent of the total body area.  

The October 2007 VA examiner noted that the Veteran was using Aveeno moisturizer bar, and Cordran tape each evening and Diprosone ointment.  The examiner indicated that the Veteran had dry flaky skin along the hypothenar eminence of the right hand and hypothenar eminence of the left hand with sweaty palms.  Further, the examiner noted that this affected less than 5 percent of the exposed body area and less than 1 percent of his total body area.  

A July 7, 2009 VA treatment record indicates that the Veteran had vesicular lesions on the palms with erythematous scaling patches on the dorsal hands, arms, and forearms.  He was given a Kenalog injection.  He was also given a Kenalog injection on November 9, 2009.  On November 24, 2009, the Veteran was afforded a VA examination.  The examiner noted that he used Lidex cream as needed and used Aveeno soap.  He applied Lidex daily for 1-2 weeks each month.  However, the examiner noted that he did not currently have an active rash.  

VA treatment records show that the Veteran was administered Kenalog injections in May 2010, July 2011, August 2011, and April 2012.  The April 2012 VA treatment record indicates that he had marked eczematous change of the palms and palmar aspect of fingers, and fissures were extensive.  The Veteran was afforded a VA examination in May 2012.  The examiner noted that the Veteran was administered Kenalog injections for less than 6 weeks in the past 12 months.  The examiner identified Kenalog injections as systemic corticosteroids or other immunosuppressive medications.  Further, the examiner noted that his condition affected none of his exposed body area and 5 to less than 20 percent of his total body area.

A June 2014 VA treatment record shows that the Veteran used Clobetasol cream as needed for outbreaks and an over the counter moisturizer 2-3 times per day.  The Veteran reported that he wanted a steroid injection because he did not have one in about a year and that it usually clears his hands for several months.  He was given a Kenalog injection.  He was advised to only get a steroid injection no more than 1 or 2 times per year, and the less the better.  In April 2016, the Veteran was afforded a VA examination.  The examiner noted that the Veteran used topical corticosteroids and other topical medications on a constant/near-constant basis.  However, he did not identify these medications as systemic treatment.  The examiner noted that he used steroid cream twice a day and moisturizing lotion 2-3 times per day for dryness, and he used Vaseline on hands at night.  The examiner noted that his condition affected 5 to less than 20 percent of the exposed body area and 5 to less than 20 percent of his total body area.

Based on the foregoing, a 10 percent rating is warranted since July 7, 2009.  The Board initially notes that Diagnostic Code 7806 distinguishes between "topical therapy" and "systemic therapy."  If the skin disability affects less than 5 percent of the entire body or exposed areas, and no more than "topical" therapy is required, a noncompensable (zero percent) disability rating is assigned.  If treatment of the skin condition requires "systemic" therapy, higher ratings are assigned depending on frequency of use.  By its own language, Diagnostic Code 7806 indicates that skin disabilities treated by topical therapy, alone, are rated differently than those requiring non-topical, systemic therapy.  The Federal Circuit has determined that the mere possibility that the use of a topical corticosteroid could amount to systemic therapy in some cases does not mean all applications of topical corticosteroids mean systemic therapy, particularly if those uses of topical corticosteroids affect only the area to which they are applied.  See Johnson, No. 2016-2144, 2017 U.S. App. LEXIS 12601.    

Here, prior to July 7, 2009, the Veteran's treatment of his dyshidrosis was solely with topical therapy applied to the affected area.  There is no evidence that his condition required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  Moreover, there is no evidence that at least 5 percent of the Veteran's entire body or exposed areas were affected by dyshidrosis prior to July 7, 2009.  However, on July 7, 2009, the Veteran received his first Kenalog injection for his dyshidrosis.  The May 2012 VA examiner identified Kenalog injections as systemic corticosteroids/other immunosuppressive medications.  Because since July 7, 2009, more than topical therapy was required for treatment of his dyshidrosis, and increased rating of 10 percent is warranted as of July 7, 2009.  The Board notes that the Veteran received Kenalog injections on August 2008, November 2008, and September 2009, however, these injections were for treatment for his right shoulder musculoskeletal conditions and not dyshidrosis.

Throughout the appeal period, a rating in excess of 10 percent is not warranted.  In order to warrant a rating of 30 percent under Diagnostic Code 7806, the evidence would need to show that the Veterans' disability involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  After review of the evidence of record, the Board finds that the preponderance of the evidence does not support a rating in excess of 10 percent.  In this case, the Veteran has primarily treated his condition with topical corticosteroids applied to the affected area and only received systemic corticosteroid treatment with Kenalog injections for a total duration of less than six weeks during a 12-month period.  Such is consistent with the currently assigned 10 percent rating.

As mentioned previously, in April 2008, the Veteran asserted that his dyshidrosis affects at least 30 percent of his hands.  See April 2008 notice of disagreement.  In this regard, the Veteran is competent to describe the manifestations of his skin disabilities.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent to observe skin conditions such as boils, blotches, and rashes).  His report that his skin disorder affects at least one-third of the surface area of his hands, an exposed area, does necessarily equate to more than 5 percent of exposed areas affected, and the VA examiners all considered the Veteran's subjective reports in assigning percentages of total body area and total exposed areas affected.  The Board affords the opinions of the VA examiners more probative value in this regard.  

Additionally, an increased rating is not warranted under Diagnostic Codes 7800 through 7805, as the competent evidence of record does not show that the Veteran's dyshidrosis causes scarring or disfigurement.  


ORDER

Service connection for a left ankle disability is denied.

Service connection for a right shoulder disability is denied.

Since July 7, 2009, a rating of 10 percent, but no higher, for dyshidrosis, both upper extremities, is granted; a rating in excess of 10 percent for dyshidrosis, both upper extremities, is denied for the entire appeal period.



REMAND

Sinus Disability

The June 2017 VA examiner opined that the Veteran's chronic rhinitis is less likely than not incurred in service.  The Board notes that the Veteran also has a current diagnosis of acute sinusitis.  See April 2008 VA treatment record.  The examiner's opinion is inadequate, because she does not address if the Veteran's acute sinusitis is related to service, to include as a result of documented complaints of sinus problems therein.  Further, in his March 1964 report of medical history, the Veteran reported a history of sinusitis.  However, the examiner did not address if the Veteran had a sinus condition that pre-existed service.  Thus, an addendum opinion is needed.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Then obtain an addendum opinion to determine the etiology of any currently present sinusitis and/or rhinitis.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  

For diagnosed sinusitis, the examiner is requested to answer the following:

(a)  Is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran's sinusitis existed prior to either period of active service?  Please discuss the medical evidence supporting your conclusion In addressing the foregoing, the examiner must discuss the March 1964 report of medical history showing that the Veteran reported a history of sinusitis, but note that the history of a reported disability at service entrance will not meet this onerous evidentiary standard.

(b)  If the answer to question (a) is yes for either period of service, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that the pre-existing sinus disability WAS NOT aggravated (i.e., permanently worsened) during service?

(c)  If the answer to question (a) is no for either period of service, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed sinus disability had its onset during service or is otherwise related to active service?

In addressing the foregoing, the examiner must discuss the March 1974 STR showing that the Veteran was prescribed Sudafed for a sinus problem; the November 1976 STR showing that he was seen for sinusitis; the November 1984 STR showing that he was prescribed Sudafed; the February 1986 and April 1988 STRs showing that he received treatment for sinus congestion; Dr. J.M.A.'s May 2006 opinion indicating that the Veteran's current condition of recurrent sinusitis is at least likely related to service; the July 2007 VA examiner's diagnosis of mild chronic sinusitis; and the April 2008 VA treatment record indicating a diagnosis of acute sinusitis.

Please provide a robust rationale for any conclusion reached.

3.  After completing the actions outlined above, and after undertaking any other development deemed appropriate, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


